EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harish Ruchandani on April 15, 2022.
The application has been amended as follows:

Claim 3
The method of claim 1, wherein the providing the first content for display on the display device, and the identifying the first frame

Claim 10
The system of claim 8, wherein the providing the first content for display on the display device, and the identifying the first frame

Claim 17
The non-transitory processor-readable medium of claim 15, wherein the providing the first content for display on the display device, and the identifying the first frame
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Huchital et al. (US 2008/0276266) teaches a method, comprising:
providing a stream for display on a display device, wherein the stream comprises first content ([0022], [0024], [0027], [0038], “In some implementations, a content item is combined with one or more of the advertisements provided by the advertisement provider 102. This combined information including the content of the content item and advertisement(s) is then forwarded toward a user device 106 that requested the content item or that configured itself to receive the content item, for presentation to a user.” [0084], Figs. 1, 5);
receiving second content to be stitched into the stream ([0022], [0030], “In some implementations, a content item is combined with one or more of the advertisements provided by the advertisement provider 102. This combined information including the content of the content item and advertisement(s) is then forwarded toward a user device 106 that requested the content item or that configured itself to receive the content item, for presentation to a user.” [0085], Figs. 1, 5).
Roujansky (US 2018/0295415) teaches playing first content on a display device to a first point in the first content comprises:
identifying a frame proximate to a first point ([0045], “When a GOP boundary of the primary stream is selected as the optimal splice-out point, the insertion of the secondary stream replaces the first (I-frame) and subsequent frames of the GOP.” [0046], “Alternatively, the optimal splice-out point can also be a point of the primary stream immediately before a P-frame. As I- and P-frames are independent of succeeding frames, they allow the stream to be interrupted without losing the capability to decode all frames received previously and can be used as splice-out points.” [0050], “Given that it is possible to interrupt a stream at P-frame, using the above sequence of frames, the positions marked by an ‘x’ indicate potential splice-out points.” [0053], “rather than starting insertion of a secondary stream at a GOP boundary, i.e. starting the insertion by replacing an I-frame, it is also possible to start insertion by replacing a P-frame of the primary stream by the I-frame of the inserted material….” See [0047]-[0059]);
determining a distance X from the identified frame to the first point ([0050], “Given that it is possible to interrupt a stream at P-frame, using the above sequence of frames, the positions marked by an ‘x’ indicate potential splice-out points.” [0053], “rather than starting insertion of a secondary stream at a GOP boundary, i.e. starting the insertion by replacing an I-frame, it is also possible to start insertion by replacing a P-frame of the primary stream by the I-frame of the inserted material….” See [0047]-[0059]);
playing the first content on the display device to the identified frame plus X when the identified frame is before the first point ([0050], “Given that it is possible to interrupt a stream at P-frame, using the above sequence of frames, the positions marked by an ‘x’ indicate potential splice-out points.” [0053], “rather than starting insertion of a secondary stream at a GOP boundary, i.e. starting the insertion by replacing an I-frame, it is also possible to start insertion by replacing a P-frame of the primary stream by the I-frame of the inserted material….” See [0047]-[0059]); and
decoding the first content to the identified frame plus the distance X when the identified frame is before the first point ([0050], “Given that it is possible to interrupt a stream at P-frame, using the above sequence of frames, the positions marked by an ‘x’ indicate potential splice-out points.” [0053], “rather than starting insertion of a secondary stream at a GOP boundary, i.e. starting the insertion by replacing an I-frame, it is also possible to start insertion by replacing a P-frame of the primary stream by the I-frame of the inserted material….” See [0047]-[0059]).
However, it is the examiner’s opinion that the prior art, taken alone or in combination, does not teach the limitations of the claim. Further, the claims are directed to an invention which would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426